                        Case 4:19-cv-02690-HSG Document 133 Filed 03/02/21 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     140 Scott Drive
                         Menlo Park, California 94025
                   3     T: (650) 328-4600 / F: (650) 463-2600
                         matthew.rawlinson@lw.com
                   4
                         Elizabeth Deeley (SBN 230798)
                   5     505 Montgomery Street, Suite 2000
                         San Francisco, California 94111
                   6     T: (415) 391-0600 / F: (415) 395-8095
                         elizabeth.deeley@lw.com
                   7
                         Andrew B. Clubok (pro hac vice)
                   8     Susan E. Engel (pro hac vice)
                         555 Eleventh Street, NW, Suite 1000
                   9     Washington, D.C. 20004
                         T: (202) 637-2200 / F: (202) 637-2201
               10        andrew.clubok@lw.com
                         susan.engel@lw.com
               11
                         Colleen C. Smith (SBN 231216)
               12        12670 High Bluff Drive
                         San Diego, California 92130
               13        T: (858) 523-5400 / F: (858) 523-5450
                         colleen.smith@lw.com
               14
                       Attorneys for Defendants Lyft, Inc., Logan
               15      Green, John Zimmer, Brian Roberts, Prashant
                       (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett,
               16      David Lawee, Hiroshi Mikitani, Ann Miura-Ko,
                       and Mary Agnes (Maggie) Wilderotter and Non-
               17      Party Jonathan Christodoro

               18      Additional Counsel on Signature Page

               19                                UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF CALIFORNIA
               20
                                                      OAKLAND DIVISION
               21
                       In re LYFT INC. SECURITIES LITIGATION             MASTER FILE NO. 4:19-CV-02690-HSG
               22

               23                                                        JOINT STIPULATION AND
                       This Document Relates to:                         ORDER TO EXTEND BRIEFING
               24                                                        SCHEDULE ON PLAINTIFF’S
                       ALL ACTIONS                                       MOTION TO COMPEL
               25

               26

               27

               28
                                                                              JOINT STIP. AND PO TO EXTEND BRIEFING
ATTORNEYS AT LAW                                                               SCHED. ON PLAINTFF’S MOT. TO COMPEL
 SAN FRANCISCO                                                                            Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 133 Filed 03/02/21 Page 2 of 4


                   1          Pursuant to Local Rules 6-2 and 7-12, Defendants Lyft, Inc., Logan Green, John Zimmer,

                   2   Brian Roberts, Prashant (Sean) Aggarwal, Jonathan Christodoro, Ben Horowitz, Valerie Jarrett,

                   3   David Lawee, Hiroshi Mikitani, Ann Miura-Ko, and Mary Agnes Wilderotter (the “Lyft

                   4   Defendants”) and Lead Plaintiff Rick Keiner (the “Plaintiff,” and together with the Lyft

                   5   Defendants, the “Parties”), through their counsel, submit the following Joint Stipulation and

                   6   [Proposed] Order To Extend Briefing Schedule on Plaintiff’s Motion to Compel (ECF No. 131).

                   7          WHEREAS, on February 17, 2021, Plaintiff filed a Motion to Compel (the “Motion” or

                   8   “Motion to Compel”) (ECF No. 131);

                   9          WHEREAS, the Lyft Defendants’ Opposition to the Motion (the “Opposition”) is due to

               10      be filed on March 3, 2021, and Plaintiff’s Reply in support of the Motion (the “Reply”) is due to

               11      be filed on March 10, 2021;

               12             WHEREAS, the hearing on the Motion is scheduled for May 13, 2021;

               13             WHEREAS, the Parties have met and conferred and agree to extend the date for the filing

               14      of the Opposition from March 3, 2021 to March 17, 2021 and the date for the filing of Plaintiff’s

               15      Reply from March 10, 2021, to March 31, 2021;

               16             WHEREAS, there will still be ample time for the Court to consider the Opposition and

               17      Reply prior to the hearing on the Motion, and this extension of time will not alter the date of any

               18      event or deadline already fixed by Court order;

               19             NOW, THEREFORE, pursuant to Civil Local Rule 6-2, the Parties hereby stipulate,

               20      subject to Court approval, that the briefing schedule for the Motion to Compel will be modified as

               21      follows:

               22             1.       The Lyft Defendants shall file their Opposition to the Motion to Compel by March

               23      17, 2021; and

               24             2.       Plaintiff shall file a Reply in support of his Motion to Compel by March 31, 2021.

               25

               26

               27

               28
                                                                                  JOINT STIP. AND PO TO EXTEND BRIEFING
ATTORNEYS AT LAW                                                                   SCHED. ON PLAINTFF’S MOT. TO COMPEL
 SAN FRANCISCO                                                           2                    Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 133 Filed 03/02/21 Page 3 of 4


                   1   Stipulated and agreed to by:

                   2   Dated: March 1, 2021

                   3

                   4
                        BLOCK & LEVITON LLP                            LATHAM & WATKINS LLP
                   5
                        /s/ Jeffrey C. Block    __________             /s/_Colleen C. Smith
                   6    Jeffrey C. Block (admitted pro hac vice)       Colleen C. Smith (CA Bar. No. 231216)
                        Jacob A. Walker (CA Bar No. 271217)               12670 High Bluff Drive
                   7       260 Franklin Street, Suite 1860                San Diego, CA 92130
                                                                          Colleen.Smith@lw.com
                   8       Boston, MA 02110
                           (617) 398-5600 phone                        Matthew Rawlinson (CA Bar. No. 231890)
                   9       (617) 507-6020 fax                           140 Scott Drive
                           jeff@blockleviton.com                        Menlo Park, CA 94025
               10          jake@blockleviton.com                        T: (650) 328-4600 / F: (650) 463-2600
                                                                        matthew.rawlinson@lw.com
               11      Whitney E. Street (CA Bar No. 223870)
                                                                       Elizabeth Deeley (CA Bar. No. 230798)
               12       100 Pine Street, Suite 1250                      505 Montgomery Street, Suite 2000
                        San Francisco, CA 94111                          San Francisco, CA 94111
               13       Tel. (415) 968-1852                              T: (415) 391-0600 / F: (415) 395-8095
                        Fax. (617) 507-6020                              elizabeth.deeley@lw.com
               14       wstreet@blockleviton.com
                                                                       Andrew B. Clubok (pro hac vice)
               15       Lead Counsel and Counsel for Plaintiff         Susan E. Engel (pro hac vice)
                                                                         555 Eleventh Street, NW, Suite 1000
               16                                                        Washington, D.C. 20004
                                                                         T: (202) 637-2200 / F: (202) 637-2201
               17                                                        andrew.clubok@lw.com
                                                                         susan.engel@lw.com
               18
                                                                       Counsel for Defendants Lyft, Inc., Logan
               19                                                      Green, John Zimmer, Brian Roberts,
                                                                       Prashant Aggarwal, Jonathan
               20                                                      Christodoro, Ben Horowitz, Valerie
                                                                       Jarrett, David Lawee, Hiroshi Mikitani,
               21                                                      Ann Miura-Ko, and Mary Agnes
                                                                       Wilderotter
               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                            JOINT STIP. AND PO TO EXTEND BRIEFING
 SAN FRANCISCO                                                     3        SCHED. ON PLAINTFF’S MOT. TO COMPEL.
                                                                                           Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 133 Filed 03/02/21 Page 4 of 4


                   1                                     FILER’S ATTESTATION

                   2          Pursuant to Civil L. R. 5-1(i)(3), regarding signatures, I hereby attest that concurrence in

                   3   the filing of the document has been obtained from all of the signatories above.

                   4
                       Dated: March 1, 2021                                  /s/_Colleen C. Smith
                   5                                                                Colleen C. Smith
                   6                                            *       *      *
                   7

                   8   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   9

               10      Date: 3/2/2021                               _______________________________
                                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
               11                                                   U.S. DISTRICT JUDGE
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                   JOINT STIP. AND PO TO EXTEND BRIEFING
 SAN FRANCISCO                                                           4         SCHED. ON PLAINTFF’S MOT. TO COMPEL.
                                                                                                  Case No. 4:19-cv-02690-HSG
